Earl Warren: National Association of Securities Dealers, Inc., versus Variable Annuity Life Insurance Company of America, et al, number 237. And number 290, Securities and Exchange Commission, Petitioner, versus Variable Annuity Life Insurance Company of America et al. Mr. Meeker you may proceed.
Thomas G. Meeker: Chief Justice. If the Court will indulge just -- just a moment, Mr. Chief Justice, we have some charts that -- if the Court pleases. We have passed since we think it might be of some convenience to the Court, a pamphlet containing the various policies that are involved in this matter, although they're all in the printed record at the --
Earl Warren: Yes, they maybe --
Thomas G. Meeker: -- much more assessable to pass.
Earl Warren: -- they maybe (Inaudible) to the Court.
Thomas G. Meeker: May have passed them after quite -- Mr. Chief Justice, Associate Justices and may it please this Honorable Court. The last time I have the privilege of arguing before this Court, our Commission had only lost once before below. In the instant case, we have had the unfortunate experience of having lost twice below. Although we lost the war, we did win a rather significant battle in the course of the campaigns in the courts below. It is to that only victory that I shall advert first, because I believe that the determination by Judge Wilken in the United States District Court that the deferred variable annuity policy and incidentally, may it please the Court, that in so far as VALIC and EALIC are concerned, it is plainly stipulated in this record that the policies are the same and may be considered for the purposes of this argument the same. That this deferred variable annuity policy which is found in the record at pages 567 to 578 in which Mr. Earnest, counsel for the respondents, has tendered to the Court is offered and sold by the respondents, EALIC and VALIC, as an investment contract inspite of the trimmings, the toga or appearance that it gives of being something other than that, an insurance contract as respondents claim that it is. It is our contention, thus that this is a security that is being sold within the meaning of Section 2 (1) of the Securities Act of 1933 and that those companies which are selling them, EALIC and VALIC, are investment companies within the purview of the Investment Company Act of 1940. And we believe that Judge Wilken's finding was and is a correct interpretation of all of the facts of the record in light of the pertinent statutes herein involved. It is our contention further that the contracts that are being offered and sold are not insurance within the intendment of Section 3 (a) (8), the exemption section of the Securities Act.
Speaker: Did the District Judge, if I gather what you're arguing. Did he held for you under the Securities Act and under the Investment Company Act?
Thomas G. Meeker: That's correct, Your Honor, but he held --
Speaker: And held it against you on the McCarran Act.
Thomas G. Meeker: He held against us under the McCarran Act.
Speaker: Yes.
Thomas G. Meeker: And I plan in this argument, may it please the Court, to deal solely with the question of whether or not this is a security or I believe that to be dispositive of this entire case. My colleague for petitioners, Mr. Dorsey, will deal with the question as to whether or not this is insurance and deal more completely with the question of Section 3 (a) (8). But I shall confer in my labors here to the question of whether or not what is being offered and sold here is a security. It was also necessary to the finding of the Court or the necessary result from the finding of Judge Wilken that VALIC and EALIC -- because what they were offering, he found was a security, were not predominantly engaged in the business of writing of insurance as is provided in the exemptive language of the Investment Company Act, Section 3 (c) thereof. Furthermore, it is our position as I've just indicated to Mr. Justice Harlan, it is not necessary to reach the question of the McCarran-Ferguson Act at all. That if this Court is persuaded to our view that this is a security, if that's dispositive of the issue, if this Court is persuaded contrary wise and agrees with the respondents, that likewise disposes of the issue.
Speaker: Unless on your briefs, they filed the system, McCarran Act does simply more than a security.
Thomas G. Meeker: That is correct. But we contend that this is a security and not insurance in any event, therefore, the McCarran Act cannot apply.
Speaker: But the District Court's theory was that although it agreed with you as to your position under the Security Act, none constant, the McCarran Act did something more which took these companies out from under the SEC.
Thomas G. Meeker: That's correct, Mr. Justice Harlan. And we don't agree with that position as will be argued here later.
Speaker: But my point is that your first statement that if we agree with you on the Investment Company Act or the Security Act, that's dispositive.
Thomas G. Meeker: That's my view of the case, sir.
Felix Frankfurter: That's because of your construction (Voice Overlap) --
Speaker: That's because of your construction.
Thomas G. Meeker: Yes, Mr. Justice Frankfurter. The district court judge dismissed our -- the Commission's complaint in an opinion in which he concluded at page 94 of the printed record that in view of the language and history of the McCarran Act, such contracts as -- are being sold by these companies and the companies are subject only to the regulation of the insurance departments of the District of Columbia and the several States in which they were qualified to do business, where such companies are licensed to do business. And it was his judgment, the judgment of the -- of the District Court finally that Congress only can make such contracts in such companies ameanable to the securities laws -- Securities Act of 1933 and the Investment Company Act of 1940 in this case. Now, Judge Wilken made five fundamental findings of fact, and in that connection, I would like to call this Honorable Court's attention to SEC versus Howey at 328 U.S.293 and particularly to Mr. Justice Frankfurter's dissent from that opinion in which Mr. Justice Frankfurter pointed out that both the District Court and the appellate court below in that particular case were not able to find an investment contract and therefore, as a matter of judicial administration and the judicial propriety or understanding that he could not go along with the majority in the Howey case which found that under the circumstances of the offering of units in that case of citrus fruits that there was an investment contract. Judge Wilken and the District Court, may it please this Court, made these specific findings, and I would like to call the Court's attention to them, because he heard the witnesses. He saw the contracts. He tried the case for 10 days and he made extraordinarily careful, preliminary and conclusive findings. The first finding he made that is conclusive in my view is Finding 49 at Record 108. The risk of profit or loss on investments is born by the contract holders. And I call that to the Court's attention because the Court is mindful, I'm sure, that in the conventional insurance policy, the risk once the premium is paid, the first premium is paid and there is no question as to ensure ability, the risk of loss in the conventional policy is on the company. In the EALIC and VALIC situations, the risk of loss remains with the purchaser throughout. The second finding that was made by Judge Wilken, a VALIC and EALIC contract holder invest money with the respective defendants --
William J. Brennan, Jr.: What number is this?
Thomas G. Meeker: Pardon me, Your Honor, it's Finding 74 at Record 109 to 110. “A VALIC and an EALIC contract holder invest money with the respective defendants with the hope or expectation that a profit will accrue to him as a result of the management of a portfolio of securities purchased by VALIC and EALIC with the money invested by the contract holder and his expectation of profit based upon the efforts of others, applies to both the accumulation period and to the repayment or variable annuity period.” The third finding, Finding 93 at Record 111, “The insurance features of such contracts do not alter the investment characteristics.” Now, we concede that there are insurance features to these contracts, there are a number of standard clauses which appear in insurance contracts, but we maintain that basically and fundamentality, this Court must look at what's being offered and sold here in terms of what it's represented to be, what the -- the companies selling it, used by way of inducement to induce purchases to buy it and that by all standards and by the tests set by this very Court in Joiner and Howey, this Court can come to know other conclusion.” I respectfully suggest if it follows the test in Joiner and Howey, about what is being sold here inspite of the insurance toga is nothing less than an investment contract and interest in a pool of securities and expectation of a profit from a pool of securities at some time in the future with all of the risk throughout resting upon the purchaser who gets none of the protections which the purchaser or securities gets when the registration process under the Securities Act results in a prospectus being delivered to him either before or at the time of the consummation of a sale of a, what is known as the honorable certificate of stock or security.
Speaker: Are you -- you're going to state at some point briefly what the insurance features of the contracts were that he is referring to in the Finding 93?
Thomas G. Meeker: I will leave that to my colleague, Mr. Dorsey, Mr. Justice Harlan.
Speaker: All right.
Thomas G. Meeker: The fourth finding which I would respectfully call to the Court's attention is number 94. “The distinguishing and predominant nature of a variable annuity is found in its provision for sharing profits and loses in a common fund to be invested mainly in common stocks.” Now, at this point, I would like to call the Court's attention to the chart which I -- we have prepared and copy -- had been given to counsel and copies will be available to the Court -- for its use if so desired later. On the left is VALIC, on the right -- and the Court will find the prospectus of this fund in the record, is a typical, mutual fund. VALIC was organized through a private sale, and thus, did not fill the regulation of the Securities Act of 1933 at the time it was initially organized. And it not organized itself through a private sale or through some other exempt route. It would've had defiled a registration statement if it had made a public offering of its own securities with the Securities and Exchange Commission, not withstanding the fact that it was licensed by the Insurance Commissioner of the District of Columbia as to many other insurance companies every year will go to the capital markets for money by filing a registration statement with the Securities and Exchange Commission. Subsequently, after being authorized to do business to the District of Columbia, VALIC would again and this would apply equally to EALIC, was authorized to do business. I'm not saying that EALIC is necessarily authorized to do business in the same State, but I'm using VALIC for the purpose of illustration. Authorized to do business in West Virginia, Kentucky, Arkinsas, Alabama and New Mexico. Now, VALIC claims that this is insurance. But let us take a look at the comparison between a typical mutual fund registered under the Investment Company Act, complying through the registration process under the Securities Act of 1933 for which there is a prospectus regularly available in connection with the sale of shares. Let us compare it with VALIC which claims to be an insurance company. VALIC offers seven types of policies. All policies involve accumulation and annuity units. The accumulation unit refers to the value of the shared or in the paying period and the annuity unit refers to the value computed on a slightly different basis of the payout period. Either periodic or immediate purchases of units may be made. The risk of loss is born by the purchaser.United Fund, it offers a variety of plans.All plans involved shares, either periodic or immediate purchase of shares, the risk of loss is born by the purchaser. Sales method, policy is advertised as an investment, that's clear from the record. The sales literature and I call the Court's attention respectfully particularly the plaintiff's exhibit number 21. Policies advertise investments, sale by telephone, house to house, mail use and sales literature, it's the same in the fund, absolutely the same. Now, what happens to the money that comes in that's paid by the purchaser? That is the investor which the Commission is charged with the duty of protecting through the process of disclosure under the Securities Act of 1933. Loading charges and sale expenses are deducted -- loading charges and sale -- sale expenses are deducted. Remainder full, and invested in the portfolio securityis, exactly the same in the United Fund. Accumulation of annuity units credited to purchaser, shares credited to purchaser. Option, can make pre-payments and get units at a more rapid rate. Same is true in United Funds fee. Now, we get to the question of the portfolio. What happens to the premiums paid in the VALIC case by the so-called policy holder who we think is the purchaser of investment contract. What happens to the one who, under a periodic investment plan by shares in the United Accumulated Fund shares a branch of United Fund's fee. The basic portfolio here, very interesting in terms of the representation made in exhibit 21 in the sales literature which I call to the Court's attention very interesting. Here, as of 05-31-57, the last information available in the record, it would appear that bonds and other debt securities account for about 16% of the portfolio. I beg the Court's pardon. Some -- somewhere as in the making of the charts, the figures were reversed on, it's just the other way around, it's 84% and I hope the Court will notice this because I will try to see that they're all correct. That it's 84% for bonds and other debt securities as of 05-31-57 and 16% for preferred stocks and common stocks as of the same date. Now, the units to which the purchaser here becomes entitled must necessary flow from the appreciation and earnings of this portfolio. And as I will call to Your Honor's attention shortly, it's represented by VALIC that its investment is in the equity securities of American industry and this is their sales literature, it's their sale's kit and yet, the record speaks for itself. Now, in the United Funds, there's a diversification of assets, pretty largely in equity securities, and since I am not relying on the sales literature of United Funds, I made no effort to get a breakdown as of that date. Finally, finding number 5, anyone desiring to make economic provision -- give me the judge's findings -- for the future can buy an investment trust certificate from a securities company or investment broker and also by an annuity policy from an insurance company or in -- can now buy a variable annuity contract from VALIC or EALIC which will provide at one instrument for both investment and insurance benefits, hope that the variable annuity will carry no fixed dollar benefits and therefore, while serving as a hedge against the ill-effects of inflation will not provide any assurance against the effects of deflation.
Charles E. Whittaker: (Inaudible)
Thomas G. Meeker: No, that was number five, I cut this off and lost the finding number, Your Honor. But --
William J. Brennan, Jr.: 95.
Thomas G. Meeker: 95. Thank you, Mr. Justice Brennan. In the Court of Appeals, the Commission lost again and in its opinion found at Record 885, Judge Madden speaking for the Court. The Court seemed to agree that this contract as we call it, insurance policy as respondents call it, was a hybrid as Judge Wilken had suggested it was or in other words that it had some features. Although the Court never went so far as to say it had some features of a security, it said that it had some features of this economic experimentation, this novel economic experiment which we happen to think as a security, but it also said that it had so many more features in effect that looked like the traditional insurance policy that it was compelled to conclude that this was really having been -- these companies having been licensed by the insurance commissioner of the District of Columbia in taking a look at Section 3 (a) (8) which Mr. Dorsey will deal with and together with this insurance features very briefly shortly. That Court concluded that this was not within the ambit of regulation permitted to us and taken out from under us by Section 3 (a) (8). It is apparent as I have suggested that the -- these contracts do look a lot like the conventional policies, and Mr. Earnest has tendered the Court as I've suggested, the copies. And if the Court looks at them, the Court will find that they do look like conventional policies, but if the Court takes a look at them, I would suggest that the Court consider the possibility of the impact of the disclosure provisions of the Securities Act of 1933 with the registration statement in their prospectus on something like this. I'm reading now from page 573 and particularly number 18 which talks about net investment rate and net investment factor.
Felix Frankfurter: Where are you reading from?
Thomas G. Meeker: I'm reading from the principle policy in issue --
Earl Warren: Mr. Meeker, (Inaudible)
William J. Brennan, Jr.: Any of the evidence caused, if I gave you this?
Thomas G. Meeker: I'm sorry.
William J. Brennan, Jr.: It's (Inaudible)
Thomas G. Meeker: I'm sorry.
William J. Brennan, Jr.: They're one and the same.
Thomas G. Meeker: I didn't have Mr. Earnest's quote, Your Honor, I'm sorry. It's number 18 of the first policy, it's entitled “Net Investment Rate and Net Investment Factor.”
Felix Frankfurter: (Inaudible)
Thomas G. Meeker: Plaintiff's exhibit 1, Deferred Variable Annuity Policy, it's provision 18, Mr. Justice Frankfurter. And I would just call the Court's attention to the fact that a good deal of illumination and light, not apparent with sale's literature knowin that clause would be thrown upon what a purchaser was buying here in VALIC, is the full impact of the disclosure provisions. The statute and the rules and regulations thereunder is administered by our Commission. In connection with the 33 Act, we're brought to bear upon these contracts, so that the purchaser would have a better idea of what he was really buying. Now, we do not contend that variable annuities should not be sold. We contend merely that these contracts must be registered under the Securities Act. There's a lot of misinformation about this. There are words about S.E.C.trying to destroy a new economic experiment. We have no intention of doing that.
Potter Stewart: In that connection, has -- I beg your pardon, supposed to be -- how are the mechanics on the registration under the 1933 Act operate under these so-called policies which you say are securities? Each one would have to be?
Thomas G. Meeker: It would be much like a registration statement -- well, it's gone now -- for the United Fund. And I could submit to the Court if the Court would like to see a prospectus which would show just how these shares are fully described in -- in a prospectus foreign investment funda and it would be the same sort of thing. It would give the pertinent business some financial facts. One thing it would give, it would give a little bit more than this chart gives. There's VALIC over here, this is VALIC sales kit. It says basic American industries, why did it diversified, what managed carefully. And within each industry, the diversification of companies. Now, I had a colleague of mine count the eggs over here. The number of eggs in this industry passes to the same as we are over here in the United Fund sales literature, this is the United Fund sales kit, this is VALIC sales kit.
Potter Stewart: Are they literally that similar?
Thomas G. Meeker: Yes sir. The only difference is right here. Now, let me take you one step further Mr. Justice Stewart. This is VALIC sales kit. This is United Fund sales kit. The only difference between these two and these two is that Western Union is in yellow here and it's in white over there.
Potter Stewart: Are the two companies corporate relatives at all?
Thomas G. Meeker: I have no knowledge of their kinship. I believe that they are not corporate relatives, but my recollection is that the man who designed this sales literature --
Potter Stewart: They have the same advertising agent.
Thomas G. Meeker: -- testified in the District Court or at least he was in the picture somewhere.
Felix Frankfurter: May I ask this, also out of ignorance. Assuming that there is this clothes, almost identical completely, it's pictorial identity, I see a lot of things that catch a child's eye (Inaudible) Does this follow that because United Fund has registered for the securities positions, that it must.
Thomas G. Meeker: No, Your Honor and I don't make any such contention.
Felix Frankfurter: Now what is the (Voice Overlap) --
Thomas G. Meeker: My contention is this, that this Honorable Court in the Joiner and the Howey cases has said in effect of the several test in determining whether a particular document or a particular program constitutes in investment contract. And one of the test which the Court here has established is the manner in which what is being offered is represented and this is merely submitted to indicate to this Court the manner in which this is being represented. And if I may answer just a bit more, as of May 31st, 1957 in connection with the percentages which I offered the Court, which I suggested there were 84% bonds and 16% securities in the portfolio.
Hugo L. Black: Mr. Meeker, well, the Court passed against formality.
Roy W. McDonald: Now, the right hand column of that chart is not in the record and we never saw it until the beginning of this argument. Could you tell us when that was filed with the SEC by the United Fund.
Thomas G. Meeker: United Fund.
Roy W. McDonald: It is not in this record.
Thomas G. Meeker: Mr. McDonald, is quite correct. It is not in the record and perhaps I inadvertently overlooked it, but on the bottom of the chart, you will find SEC docket number -- number 818-105-1-2, United Fund EALIC sales kit pages 613 and 614. This is an official record of the Securities and Exchange Commission and I have felt, may I submit to the Court perfectly at liberty to bring to this Court's attention a public record of a government agency.
Roy W. McDonald: We were asking when it.
Speaker: The date is all we were asking, date.
Thomas G. Meeker: Well, I'll -- I'll be happy to give that information just a moment.
Speaker: Thank you.
Thomas G. Meeker: In any event, the point I'm making is, that this is the kit that's used by the salesman and the agency representatives of VALIC to sell these contracts. It shows a number of major American corporations and the fact of the matter is that the point to which I referred to earlier, it had in its portfolio only five of these securities. Now, in fairness, I must say that as far as United Fund is concerned, the United Fund at the time when we checked this, did not have 15 of these that were listed because it's perfectly proper that -- that you go in and out if you're in an investment fund, as the United Fund did and as VALIC appears to be. That you have -- have to engage in trading and securities. That's what makes you an investment fund in part under the Investment Company Act. And so, it's not surprising that that is what takes place. But the fact of the matter is that purchasr is getting this. He looks at this and thinks that this is what's in the portfolio. And I am not doing this for the purpose of establishing, and perhaps there are misrepresentations here, I thought I'm understood in that. We were denied an opportunity to amend our complaint at the District Court level and I've forgotten that. I am doing this to point out how this is represented because I think that's crucial to the decision of this Court in determining whether or not there is an investment contract.
Speaker: I suppose it's immaterial to your argument hereto whether this valid company of the United States here (Inaudible)
Thomas G. Meeker: It's of no consequence to me, United is -- only make great points, Your Honor.
Speaker: (Inaudible)
Thomas G. Meeker: Finally --
Earl Warren: Mr. Meeker, what does -- what does it prove if we agree that those two are identical. There's a many traditional interpretation of what United Funds is or anything of that kind that --
Thomas G. Meeker: No, this --
Earl Warren: -- cause us to say for the -- if -- if the United Funds who's -- who's required to do this if the VALIC --
Felix Frankfurter: Or did it.
Earl Warren: -- automatic or it did it that the VALIC must do it?
Thomas G. Meeker: No, sir.
Earl Warren: Well then, what does it establish?
Thomas G. Meeker: This merely shows a similarity in operation which goes to what I considered to be under the Joiner and the Howey cases, Mr. Chief Justice. One of the criteria which this Court must employ in examining something which is not just plainly our certificate of stock in order to determine whether it is an investment contract under Section 2 (1) or perhaps a certificate of a profit sharing agreement under Section 2 (1). Whichever the Court might say, I say it's an investment contract.
Felix Frankfurter: What you're saying -- are you saying, because of the financial or security contents of the enterprise representations of VALIC, it is the kind of thing for which public protection was sought to be accorded by the Securities Act.
Thomas G. Meeker: I am saying that -- yes, sir, I'm saying that. And I'm also saying that in order to determine why we have pecan orchards that are being sold in units and the orchids are being serviced and we have a question as to whether there's an investment contract. Here, they're not selling pecan orchards or a church but they are selling what appears to be an insurance policy. And I say to this Honorable Court that in determining whether it's a security as we maintain it is that the very sales methods that they employ, the manner in which they represent this security, is one of the things which this Court should consider in determining whether it's within Section 2 (1) as an investment contract as we claim it to be.
Earl Warren: Well, is there any case to the -- the Howey or the Joiner cases hold that a company that -- that operates just as United Funds here is within the Securities Act?
Thomas G. Meeker: No, sir.
Earl Warren: With -- I'm talking aobut the relation to it why you make that your major premise, these two.
Thomas G. Meeker: Oh, I'm not making it.
Earl Warren: Well, that's all you've talked about, the -- the similarity between the two.Now, I want to know just what's significant to that.
Thomas G. Meeker: Well, I'm going to get to that right away Your Honor, I will cease talking about it because it was only used for purposes of illustration. In essence, what we claim is that under the Howey and Joiner cases, the test established there -- what's being sold here is an investment contract. The person invests his money in a common enterprise and is led to expect profits solely from the efforts of a promoter or a third party, and that's SEC versus Howey at 328 U.S.
Speaker: Well, there's a difference -- there's a difference. In this case, the question is not between regulation or no regulation, but which of the two agencies are regualted.
Thomas G. Meeker: Well, may I respectfully suggest, Your Honor that our Commission has experienced not only in dual regulation at the federal level, but also at the federal and state level. The federal -- the company is subject to the jurisdiction of the Federal Power Commission, are not treated as if they were orphans in our organization. We respect the fact that they're subject to the jurisdiction of the Federal Power Commission, therefore, we accept by rule adopted after public hearing, an opportunity for comment. We accept something less in the way of accounting standards from those companies than we expect from companies that are merely subject to our jurisdiction to no other. As a matter of fact, the very great American companies, some 87 of them during the last year, filed under the Securities Act offering securities to the public. Having so filed, they are required to file reports under Section 15 (d). They have to file the same financial reports that a listed company has to file. They're subject to regulation, to that extent right now. This is just one step for move because there are -- not only this company is actually selling, as we claim, an investment contract. Well, I would like to reserve if I may, I only have 45 minutes all at all, sometime for rebuttal, if the Court pleases if there are no further questions. My principal point is that what we have here is a security, and the Howey and Joiner don't sustain this and we can't persuade either that's it, then we better fold up and go home.
Charles E. Whittaker: You mean a security as distinguished from an insurance policy which sometimes is likewise referred to other securities.
Thomas G. Meeker: Thank you, Mr. Justice Whittaker. The preamble to Section 3 notes very clearly that as I believe I remember it, the following classes of securities are exempt and then 3 (a) (8) is included as one of those classes of exempt security.
Earl Warren: Mr. Dorsey.
John H. Dorsey: Mr. Chief Justice, Associate Justices, may it please this Honorable Court. I'd like as an open statement to answer a question by Justice Harlan on the question of regulation. The issue in this case is not regulation. The issue is as to whether the contracts here involved are securities, subject to the Securities Acts or are they insurance? Regulation will flow from that determination. The pivotal issue in this case is -- are variable annuity contracts insurance within the meaning of that term as used undefined in the Securities Act, the Investment Company Act and the McCarran Company Act. No provision of these Acts conferred or attempted to confer upon State Insurance Commissioners, the power to make and enforce an interpretation of this federal laws. Such a power, we submit, is a judicial one which can be exercised by the Courts alone. Unless these variable annuity contracts are in fact insurance. The exemptions in the Securities Acts for insurance and annuity contracts are not available to respondents. The acts make this clear. After defining the term “security” in the Securities Act and the very next provision of the Act, Section 3, the Act exempts classes of securities. Listed under the classes of securities exempted in Section 3 (a) (8), are insurance and annuity contracts. It is to be noted that insurance is not excluded from the definition of a security or by denomination in the statute itself, insurance as a security. We then turn to the Investment Company Act. The Investment Company Act defines an issuer as one who has issued or has outstanding securities. VALIC needs that test. It then defines an investment company as one investing, reinvesting, holding or trading in securities and proposes to acquire securities having a value of 40% or more of its assets, VALIC admits that it needs that test. VALIC claims they are exempt from the Investment Company Act under Section 3 (c) (3) which states that not withstanding the definition of investment companies above insurance companies are exempt. But the Congress was very careful to define the term insurance company. Obviously, so that by merely being chartered as an insurance company, you could not avoid or evade the provisions of this Act.Section 2 (a) (17) of the Investment Company Act defines in -- of the Investment Company Act defines insurance company. One of the indispensible conditions which must be met to qualify as an insurance company is that the company's primary -- I'll quote now, “primary and predominant business activity is the writing of insurance or the reinsuring of risk under written by an insurance company.” Now, in the event that these VALIC contracts are not insurance, then VALIC is not exempt under Section or under the definition of the investment company as contained in Section 3 (a) (1) and (3) of the Investment Company Act
Speaker: Did VALIC write anything except these variable -- variable annuity contracts?
John H. Dorsey: Your Honor, the way this contract -- had divided into two parts, the variable annuity contract is separate -- inseparable from the insurance which they do write. It is required of any purchaser of one of these contracts that if he is in insurable risk and meets their medical standards, he must take out simultaneously with the variable annuity of five-year decreasing term insurance.
Charles E. Whittaker: Decreasing?
John H. Dorsey: Five-year decreasing term insurance which is -- and its total face amount in the first year is five times the yearly payment made by the contract holder and it diminishes 20% each year down to the fifth year when it is zero. That is through insurance, we do not deny it.Insofar as this contract is concerned, now, both lower courts have found out it's such a de minimis part of these variable annuity contracts that are -- is immaterial, especially as this made clear within the specimen contract before this Court which provides for a yearly payment by the contract holder, the VALIC, of a $1000 for thirty years. Only $100 of that $30,000 would go for the payment of this five-year decreasing term insurance.
Hugo L. Black: Do the policy, so-called policy show that? In what part of the policy that we have, give -- shows that.
John H. Dorsey: Well, the explanation is found in their rate book. But if you will look on the first page of plaintiff's exhibit number 1, you will notice that under the death benefits, schedule of life insurance, the amount shown is $4800 the first year, 38, 40 the second, and so on down to the fifth year when it -- after the fifth year, it becomes zero.
Earl Warren: Are you reading from this document now?
John H. Dorsey: Your Honor, I -- I'm unfamiliar with the one I have but I can give you the exact record's page number.
Earl Warren: Yes.
Hugo L. Black: It's the first page of (Inaudible)
John H. Dorsey: It is --
Hugo L. Black: Of the --
John H. Dorsey: -- page 567 of the record. Now, the way to add is -- the way this is computed, Your Honor. Under the specimen contract, a contract holder agrees to pay $1000 a year. From that $1000 a year, is deducted, the cost of insurance. And incidentally, he may also get a permanent and total disability insurance, and that too, we conceive to be true insurance under the specimen policy that amounted to $39.40 a year.
William O. Douglas: This is short term.
John H. Dorsey: Five-year decreasing term insurance.
Hugo L. Black: So I suppose what you're saying is they wouldn't be required to pay $1000 premium on $4800 policies.
John H. Dorsey: No. Well, the actual figures are found in their rate books. They subtract from the thousand dollars, the premium cost for the five-year decreasing term insurance if included. Also, the premium cost or permanent and total disability if included and then resulting to that amount is what they call the base annuity premium -- premium. And that base annuity premium times five is -- is the face amount in the first year of the five-year decreasing term insurance.
Hugo L. Black: Would you mind telling me now what they get for this, just the plain language besides this $4800; $3800 to $2800 policy insurance.
John H. Dorsey: The provision --
Hugo L. Black: If they're paying a thousand dollars in --
John H. Dorsey: Very well, Your Honor. The provisions of the contract fortunately are not in dispute. That's -- this contract was analyzed by Russell Hooker who for 28 years with actuary of the State of Connecticut. In analyzing the contract, he used charts and graphs which are --
Hugo L. Black: I -- I'd rather have you tell me what it is without talking about what the heck is your -- is -- what are they buy in here?
John H. Dorsey: Well --
Hugo L. Black: Or this $1000 decides his insurance policy.
John H. Dorsey: Well, let's take this $960 here after the payment of insurance. All of that $960, VALIC takes a loading tracker which is 52% the first year, 12% the next five years, 11% up the 11th year and 8% whatever year after that, that is their loading track. After they subtract the cost of the insurance and after they subtract their loading cost, the balance that is left is invested in an investment fund exclusively managed to operate it and controlled by VALIC.
Hugo L. Black: What kind of investment bond, start --
John H. Dorsey: They advertise equities, common stocks not withstanding if they've advertised consistently common stocks, their sales literature has been disseminated on that basis. A year and a half after they were in operation, only 16% was in common stock and the other 84% was still on the ventures and bonds.
Hugo L. Black: Are you able to say now what percentage of this money they paid on this -- under this contract that there's been a loss for the purchase of investment of that kind?
John H. Dorsey: Roughly speaking, I think under the specimen contract, out of $30,000 of total payments paid in somewhere between 20 and $25,000 goes to buy eloquent shares in an investment fund.
Hugo L. Black: That may not be material, but may I ask you if it's not (Inaudible) Why are the National Association of Securities Dealers here (Inaudible).
John H. Dorsey: Well, under the Exchange Act of 1934 as passed at that time, it provided only for regulation of the exchanges, securities transactions and exchanges. After it's passed, it's the Congress had found that a great field of security transactions had not been covered, namely the over-the-counter transactions which cover all transactions not on -- actually handled on in exchange even though stock may be listed on it. So Senator Maloney introduced a bill to cover this ill that had to be corrected. The Congress was faced with the proposition whether or not they would increase the size of SEC so as to police this over-the-counter market, or whether they would set up some form of what they call cooperative regulation. I think those are the exact words used by Senator Maloney whereby the Congress in effect delegated to so called National Securities Associations in certain congressional delegations of power to police the over-the-counter market subject to review of theirs disciplinary actions et cetera by the SEC and the courts. Under that act, the NASD is required to pass fund fair and equitable practices, misleading practices, et cetera over-the-counter transactions. If this is a security and it's being sold outside of an exchange as it is, it is an over-the-counter security transaction. And in the disciplining of it -- of its members as of the present time, NASD would not know whether to discipline one of its members who sold this contract because of the representations that -- which are made concerning its sale.
Hugo L. Black: (Voice Overlap) the regulation if the SEC succeeds or did so far as that action is concerned, initiative by the National Assocaition of Securities Dealers subject to the supervision of the SEC?
John H. Dorsey: No.
Hugo L. Black: We know that if SEC loses, someone else would --
John H. Dorsey: No, no, that is not so. And answering the -- earlier question, SEC only has jurisdiction over its members, I mean NASD only has jurisdiction over its members. And it has to meet a certain membership test on geographically and in numbers and set up certain standards, all of which have to be approved by the SEC whether or not should be become this, national securities organization depends upon approval of the SEC of -- of all the things you have to do as provided by statutes. There are about two or three pages of congressional specifications of what a national securities association has to do.
Hugo L. Black: Oh who is -- this is between regulation by state agencies and whom?
John H. Dorsey: I -- there's no regulation by -- this only concerns the sale of securities, Your Honor.
Hugo L. Black: What about securities, I mean insurance. That's -- they -- if the SEC loses here, who does it regulate?
John H. Dorsey: Well, and sir, if the SEC loses here in some States, maybe the insurance commissioner. In other States, for example Connecticut which passed upon this, the only other Court that passed upon it, the Supreme Court of Errors of Connecticut held this is not insurance. And in that case, it would probably be a no man's land. In that case where an insurance -- a state insurance --
Hugo L. Black: But if the SEC wins, who regulate?
John H. Dorsey: The SEC would regulate it, but --
Hugo L. Black: And not your association.
John H. Dorsey: Oh, no. The SEC would regulate.
Hugo L. Black: SEC.
Felix Frankfurter: A familiar court must have held it's not insurance within their regulatory system for failure.
John H. Dorsey: That -- that is correct.
Felix Frankfurter: Some other State may construe their insurance law incase judges below stand to cover this factor.
John H. Dorsey: That is correct.
Felix Frankfurter: So the question of Justice Black put is acceptable. The answer that this is -- if this is referred, the SEC regulates in (Inaudible) versus state regulation such as there is.
John H. Dorsey: That's -- that's correct, Your Honor.
William J. Brennan, Jr.: Well, may I ask, I don't know if I understood, Mr. Dorsey, you answer to Mr. Justice Black why the interest in your association. Is this a competitive security or something?
John H. Dorsey: No, Your Honor. We're -- we -- we don't care who sells securities. We'd love to have the insurance companies come in sell security. Our position is, anybody who sells a security as to form of the same law, rules and regulations and everyone else itself.
William J. Brennan, Jr.: Otherwise, you are at a competitive disadvantage in selling that.
John H. Dorsey: Well, I don't think that is even necessarily so, as to whether you'd be at a competitive disadvantage or you may be to this extent. The -- the type of -- of sales literature which is used by VALIC could not be employed by anybody subject to the Securities Act. For example, if you'll take exhibit number 19 of the -- incidentally, I just got another one of this through the mail the other day, so they're still being distributed. You will see on there retirement with protective purchasing power. There's nothing in the contract about retirement with protective purchasing power, there's no such thing guaranteed.
William J. Brennan, Jr.: Well, are we to understand that the interest of the security dealers is purely optimistic just to --
John H. Dorsey: Well, we -- we certainly do not want to be competing with people who are selling our product and they are not subjected to the same law that we are. We think the rules of a road ought to be the same for everybody.
Felix Frankfurter: I thought you were going to say that all the abstract fears that were entertained, the Securities Act and the Investment Act, authority to bring ruins. Securities of -- of the country have been found to be, either be advised clearly and security dealers themselves now welcome the kind of regulate known throughout (Inaudible)
John H. Dorsey: Now, that was correct. [Laughter] Along those same lines I quote from the House Committee Report on the bill that became the Securities Act. “No honestly conceived in an intelligently worked out offering, floated in a fair but not exorbitant profit, will be injured by the revelation of the whole truth which these requirements seek to a list.
Hugo L. Black: Am I right in thinking that your argument as part of this, while the insurance face of this (Inaudible)
John H. Dorsey: That's right, Your Honor.
Hugo L. Black: The kind of things in some nature of primary thing involved in to say you sell a security.
John H. Dorsey: That's right.
Hugo L. Black: Therefore, they should be (Inaudible)
John H. Dorsey: Well, that's right. The predominant nature of a contract is that it is an investment contract. This insurance feature is nothing new in the securities field. When the SEC made its investigation of insurance companies pursuant to direction of the Congress under the Public Holding Company Act, and they got into this periodic payment plans and that's what this is, a periodic payment investment plan. They found out that often, this periodic payment plans had a little insurance attached showing no -- take away the -- to take care of those people who didn't want to go into the stock market and give them the impression that they were getting insurance. That goes back historically. That's reported in the -- in the reports before the Congress. Getting back to the -- the argument which I hadn't completed on the Investment Company Act. If it is not an investment company, I mean, if it is not an insurance company within the definition of an insurance company has set forth in the Investment Company Act then the Congress says that the exemptions of 3 (a) (8) -- 3 (a) (8) of the Securities Act of 1933, that's in exemption for insurance and annuity contract, is not available and I quote, “to any security of which an investment company is -- is an issuer.” Therefore, a finding that this is an annuity contract will not suffice, a finding has to be made that this is insurance. If it is not insurance under the Investment -- under the Investment Company Act, then this people are not entitled to the exemptions of 3 (a) (8) of the Securities Act. Now, concerning the McCarran-Ferguson Act, it is to be noted that that -- the exemptions provided by that Act are limited expressly and I want to quote to this because the Act uses it seven times and nothing else "to the business of insurance”. It does not exempt insurance companies. Therefore, if it is not insurance, it follows that it cannot be the business of insurance.
Charles E. Whittaker: Then why is it you say annuity is a matter of law, are not within the terms it says?
John H. Dorsey: Annuities are not within -- I don't think I made that statement.
Charles E. Whittaker: I misunderstood you. I though you said, annuities were not insurance.
John H. Dorsey: Oh, an annuity can be insurance or that -- not necessarily. You could have an annuity created under a will. But the annuity that is provided for in this exemption, the exemption provides for an exemption of insurance and annuity contracts. The Investment Company Act says, “If you're not an insurance -- if you're not an insurance company within our definition,” that is your primary and predominant business in the writing of insurance. If you're not that, then even the exemptions in 3 (a) (8) are not available to you, if you sell that security which -- again, the Congress denominates insurance and an annuity contract as security. Now, in -- to follow through on Justices -- Justice Black's inquiries, it's just what you get for this. Way -- for example, suppose you had $500 net after their loading charges and paying for your insurance, that $500 would be divided by the then current value, asset value of an -- what they call an accumulation which is really a sharing in investment fund and you would buy that many shares. Now, under the specimen contract, that would run for 30 years. The price of those shares will fluctuate by VALIC's operation in control of this investment fund which they say that they're going to invest in equities by which the contract doesn't say. The contract doesn't even require them to do any investing, but their literature says they will invest it in equities. Each month, you buy so many shares, they are credited to your account. Form that point on, you keep buying additional shares each time you make a payment. Now, you cannot forsee from the time you start buying these shares to -- you get to a maturity date or take a cash value, what the value of those shares are going to be or how many shares you will have acquired in that time? Now, this -- this period can run from date of birth to age 70 years and you have no obligation to enter into the variable annuities or pay out phase of the contract. There is no mortality feature concerning this accumulation period at all. It was agreed by all the expert witnesses by both parties and by, so found by the lower court. Now, if you elect at some time between the ages of 50 and 70 to go into this variable annuity phase --
Potter Stewart: Or just that, just on your last statement. If -- if you should die during the pay end period, pay out period, that is while the so-called insured is paying. What happens is, his estate gets the --
John H. Dorsey: If you die during that period, you'll get the cash value --
Potter Stewart: Denounce your -- will over your statement.
John H. Dorsey: -- which -- which is the number of shares you have times the value of the share as of the time it's redeemed. Now, VALIC holds itself up like any open end investment company to redeem shares during this period at any time.
Potter Stewart: But there's some like --
John H. Dorsey: And -- and the -- it's the number of shares you hold times the current cash value of those shares at that time.
Potter Stewart: And normally, an open-end investment company, the shares are -- are negotiable, you can buy or sell them the market over -- over the (Inaudible)
John H. Dorsey: Yes, but one one of the provisions of an open-end investment company is that the company has to hold itself --
Potter Stewart: (Voice Overlap) --
John H. Dorsey: -- ready to redeem at all times.
Potter Stewart: And --
John H. Dorsey: Now, this is a little closer, but they do hold themselves out.
Tom C. Clark: You would get the insurance during the first five years?
John H. Dorsey: Well, if you died during the first five years and if you had that insurance. Now, you have to remember that insurance is not necessary.
Potter Stewart: It's only if -- if you're insurable, your (Voice Overlap) --
John H. Dorsey: Only if you're insurable --
Tom C. Clark: Adds.
John H. Dorsey: Excuse me?
Tom C. Clark: Which adds up.
John H. Dorsey: No, it's not an -- if you are insurable --
Potter Stewart: They require to --
John H. Dorsey: -- they require you to take this five-year term decrease -- the five-year decreasing term insurance. If you're not insurable, they will sell you the bare annuity -- variable annuity policy.
Tom C. Clark: Do they sell. (Voice Overlap) --
John H. Dorsey: Or go between 61 and 70 years of age, you cannot buy the insurance, you have to buy the variable annuity.
Tom C. Clark: Sell the insurance alone -- policy of insurance alone?
John H. Dorsey: The record shows that they have never -- so far as the record shows, it has -- does not show they have ever sold any other type of insurance. Their rate book indicates that other types of term insurance are available, but up to the time of trial, no such other types of insurance evidently had been sold. Other sale literature, if you look at that, has nothing to do with the -- with this term insurance, it's -- it's all on the basis of what you're going to -- holding out to them the hope of profit. Now, here's the type of thing that appears in their sales literature. This is at page 752 of the record, “The following shows what would have been the results of the purchase of a $10,000 single premium life annuity at age 65 in 1940. It assumes that the individual lived his normal expectancy and drew annuity payments until his death.” Then they have a table over here showing what a fixed dollar annuity would pay and what VALIC -- a VALIC annuity would have paid. Down here in the fine print, they say they base and standard enforced averages. VALIC can never -- felt in futural at any time whether or not your investment will result in a gain or a loss. This is a totally misleading -- it would be a misleading and false under the Securities Act because they have assumed that the portfolio that they selected would meet the averages of standard and poor.
Potter Stewart: On the other hand isn't that quite similar to some insurance advertising which depends upon past experience to project future so-called dividends --
John H. Dorsey: Well --
Potter Stewart: -- with life insurance.
John H. Dorsey: An insurance dividend --
Potter Stewart: So-called dividend, we know it's not.
John H. Dorsey: Yes. We know that's a -- a misnomer. However, in an insurance policy, you are guaranteed to be paid upon the contingency, the loss that you incur, you're guaranteed that. Now, whether or not you get a dividend is solely up to the Board of Directors of the insurance company and that's dependent upon their -- not only their investment experience but their mortality experience, technological age and all that -- all that type of things.
Potter Stewart: This would be hard to gather for some average (Inaudible) is it not?
John H. Dorsey: Well, all right. I got an indication that insurance company literature is not very closely checked. I think this is too, the sales literature here is an indication that it's not very closely checked. Now, in this -- thousands accumulation period which anyone would admit, I think, is similar to an investment company periodic payment plan. Now, this become insurance if a contract holder elects to go into the annuity period, the variable annuity period. Now as to the rights, Mr. Juctice Black, if they have in the variable annuity period, the company guarantees only one payment for the total capital contribution of the contract holder, which capital contribution is the number of accumulation unit shares he holds times their value at the time of election. And among -- if he cannot foresee that inception of the contract in which maybe greater or less than the amount he paid in depending on the investment experience. For each $1000 so paid in, the VALIC guarantees the contract holder a first monthly payment of something less than $10 per thousand, computed on the progressive annuity table at 3.5%. Now, on a fixed annuity from that period forward, that same monthly payment would be made. Not so, under this contract. In this contract, the total amount of the first monthly payment there and that's the only guaranteed payment, is divided by then current value of an annuity unit. And portion of that division is a number of annuity units which are credited to your account. Any payments after that date are depending upon VALIC's investment experience. There is no guarantee of any payment after that date.
Hugo L. Black: What happens if the stocks go down?
John H. Dorsey: If the stocks go down, the risk of that is born by the contract holder not by VALIC, by the contract holder and the Court so found, the lower court. The risk -- the risk of loss and the hope of gain are all at the --
Hugo L. Black: Accumulation amount.
John H. Dorsey: Well, three or four insurance commissioners, they are chartered here and they have three or four other States in which they are chartered and they argue the question of comparative regulation. I don't think that's a matter that were concerned with the regulation flows from what if these contracts are in their illegal character.
Potter Stewart: Is the risk of survival beyond -- the mortality tables is assumed by the companie, is it not?
John H. Dorsey: The risk of -- what the company does is by a specific provision. They say, “We will pay you the value of these units as determined by our investment experience during the term of the contract.”
Potter Stewart: Well, isn't it during your lifetime, if you -- if you (Voice Overlap) --
John H. Dorsey: Well, maybe your lifetime or joint survival or --
Potter Stewart: According to the option you exercise --
John H. Dorsey: The three (Inaudible)
Potter Stewart: -- that you may exercise in your lifetime.
John H. Dorsey: That's right.
Potter Stewart: And to that extent, the -- the company undertakes the risk of your surviving beyond the mortality clause.
John H. Dorsey: That's right.
Potter Stewart: And to that extent, at -- at least, it does partake of -- of the quality of an insurance company. You would have to conceive that.
John H. Dorsey: Well, yes. But the risk that's involve in an annuity, the insurable risk of an annuity is a loss you suffer from the -- by survival for months and months in this particular instance after a certain date. And an insurance company, you're indemnified for that loss in a fixed amount as for the contract. And this, that loss is not shifted to VALIC, you still are subject to that loss because you may get no payments because of investment experience.
Potter Stewart: You're subject to the investment risk, always under this -- under VALIC.
John H. Dorsey: That's right.
Potter Stewart: But -- but VALIC does undertake in the events you exercise this option, does undertake the risk of your survival beyond the mortality, that -- that's all I'm asking just for information.
John H. Dorsey: That's right. They agree to pay whatever the value of a unit is for that period of time.
Potter Stewart: Right.
John H. Dorsey: But they don't say the -- the unit will have any value or great value.
Potter Stewart: Right.
John H. Dorsey: You take that risk. In other words, you continue subject to the risk of loss pertaining to that survival from month to month because VALIC -- and although VALIC's plan may prove a profitable one for you, you will -- like in every venture, you also have to take the chance that you may get nothing. And therefore, you're not assured that during this term of the contract, you will have a fixed independable income during this term of the contract for which you have sought protection.
Potter Stewart: Now is this -- how does this differ except in degree from the ordinary risk you take that the insurance -- that an ordinary conventional insurance company might go broke, as a lot of them did --
John H. Dorsey: Well --
Potter Stewart: -- a few decades ago.
John H. Dorsey: In answer to that question, a -- an ordinary insurance company can become insolvent because of an investment risk alone. This company can never become insolvent because of investment risk alone. That risk is shifted, they're not born invested in the so-called contract holder. VALIC can never become insolvent because of its investment risk.
Potter Stewart: Well, isn't that a matter, we're talking now about the risk being shifted. Even in the most conventional kind of an insurance company which sells annuity policies, doesn't the -- doesn't the annuitants, always undertake the fundamental risk that the company through bad investments or bad management is going to go bankrupt.
John H. Dorsey: He does take that risk.
Potter Stewart: And how does that differ except in degree from the situation?
John H. Dorsey: Well, in the -- the conventional insurance company, even if it becomes insolvent, it is still legally obligated to pay the amount which it has assured.
Potter Stewart: But that's not worth much to an annuity, doesn't it?
John H. Dorsey: They're not -- [Laughter] no, but in every commercial contract that I can think of, you'll always run the risk that one of the parties made through insolvency become unable to perform his contract. Now, that's the very reason why reserved systems have been established in the insurance field because before the famous (Inaudible) investigation in 1912, we all know what happened. Our reserves are set up so as to avoid exactly what you spoke about, Justice Stewart, to assure that the insurance company will have on hand, sufficient funds to pay off. It's the risk of loss which it had assumed as they occur. Now, insofar as law can make so, Insurance -- I think there's less risk of insolvency than almost any other type of commercial contract.
Tom C. Clark: What's the chance (Inaudible)
John H. Dorsey: Excuse me Your Honor?
Tom C. Clark: Shares company invest this (Inaudible)
John H. Dorsey: That -- you only -- all you have to do is show you have assets, but that risk is born by the insurance company, I mean that --
Tom C. Clark: What if -- if the value of the investment was decreased or the cut paid off worked out, then I suppose you can say that the (Inaudible)
John H. Dorsey: Well, I don't think there's any question. If they go insolvent, policy owner by the contract, face that risk.
Earl Warren: We'll recess now